DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11 drawn to a coiled-tubing system for inserting and withdrawing coiled tubing into a well that has a pressure-containment section, the system comprising a length of coiled tubing that is windable about a coiled tubing reel, a coiled tubing injector head that is connectible to the well above the pressure- containment section, and an inspection tool that is connected to the well within the pressure-containment section, the inspection tool is configured to generate a magnetic 
Group II, claims 12-21 drawn to a coiled-tubing inspection tool comprising a body that defines a central passageway that is configured to receive coiled tubing therethrough, one or more magnets that are configured to generate a magnetic field that extends at least partially across the central passageway, and one or more sensors are configured to detect one or more properties of the magnetic field and to detect one or more properties of the magnetic field as the coiled tubing approaches, moves through and moves away from the central passageway.
Group III, claims 22-26 drawn to a method for detecting a damaged section of coiled tubing, the method comprising steps of generating a magnetic field within the pressurized section of the well, exposing the coiled tubing to the magnetic field while moving the coiled tubing through the pressurized section of the well, and 28971694detecting any changes in the magnetic field as the coiled tubing approaches, moves through and moves away from the magnetic field.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of a coiled-tubing system for inserting and withdrawing coiled tubing into a well that has a pressure-containment section, the system comprising a length of coiled tubing that is windable about a coiled tubing reel, a coiled tubing injector head that is connectible to the well above the pressure- , this technical feature is not a special technical feature as it does not make a contribution over the prior art  in view of Gard et al. (US 5,090.039 B1, “Gard”). Gard  discloses a coiled-tubing system for inserting and withdrawing coiled tubing into a well that has a pressure-containment section (col. 2, lines 47-50; col. 5, lines 10-18), the system comprising a length of coiled tubing that is windable about a coiled tubing reel (col. 2, lines 50-55), a coiled tubing injector head that is connectible to the well above the pressure-containment section (col. 5, lines 10-18), and an inspection tool that is connected to the well within the pressure-containment section, the inspection tool is configured to generate a magnetic field and to detect one or more properties of the magnetic field as a section of coiled tubing approaches, passes through and moves away from the inspection tool (col. 5, lines 10-18; col. 4, lines 3-9).  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                                        

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858